DETAIL ACTION
	Claims 1-4, 6-14, 16-20 and 22 are allowed in this Office Action 
(re-number 1-19).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The Examiner has considered Applicant’s Arguments/Remarks filed (pages 9-12) dated March 28, 2022, regarding the features of claims 1, 10 and 11, the claimed features 
“selecting the set of other users based on selection criteria which include a frequency with which the other users interact with a content recommendation system, wherein each of the selected set of other users is assigned a bias factor determined based on an amount of time since  a user account was created for the selected other user with the content recommendation system”, and in conjunction with other elements of the independent claims would not found anticipated or obvious over the prior art made of record. 
	The prior art McGary et al. (US 2009/0077033) discloses a method for providing search results in response to a web based query includes receiving incoming communications each configured to generate a user profile, along with input from the users to set preferences. Tracked web activity history from the plurality of users are stored in the profiles. The tracked histories are analyzed in combination with their preferences and at least one group profile for users having similar preferences is generated. When additional web based queries are received, search results are provided where the results are affected by the tracked web activity history from the users with similar stored preferences in the group profile to the user making the additional web based query. 
	The prior art Zheng et al. (US 2015/0112918) discloses method, system, and programs for recommending content to a user. First information related to one or more previous users is first obtained. A model that maps from users to topics of interest is then established based on the first information related to the one or more previous users. Second information related to the current user is also obtained. One or more topics of interest are identified for the current user based on the model. Content is recommended to the current user in accordance with the one or more topics of interest for the current user. Eventually, an updated model is generated by integrating information associated with the current user with the model established based on the first information related to the one or more previous users. The information associated with the current user includes the second information related to the current user. 
	The prior art Ju et al. (US 2015/0370798) discloses a social-networking system may comprise user groups which comprise one or more users of the social-networking system as members of the user group, where the users may share posts within the user group to other members of the user group, and the other members may interact with the shared post, e.g. through a like or comment. In particular embodiments, the social-networking system may suggest a new group for a particular user to join. The social-networking system may recommend groups which will be relevant to the particular user such that the particular user is likely to interact with the group in the future.
	The prior art Lee et al. (US 2014/0156681) discloses a personalized content delivery computer system is provided comprising: (a) one or more server computers; (b) a server computer program which when executed provides: a content interest profile builder; and a content matching utility; wherein the content interest profile builder and content matching utility are linked so as to enable users of the platform interested in targeting ("targeting users") one or more other users ("consumer" or "consumers"), using content that is likely to be of interest to the consumer; wherein the content interest profile builder intelligently harvests interest parameters for consumers, and stores the interest parameters iteratively into a content interest profile maintained for each consumer; and wherein the content matching utility determines whether content is likely to be of significant interest to a consumer, using the content interest profile for the consumer. 
	The prior art Kimble et al. (US 2010/0251305) discloses recommendation engine apparatus and associated methods provide content compiled from various sources and selected to match user preferences. In one embodiment, the recommendation apparatus comprises a headend entity; in another, it is co-located on a user's CPE. In one embodiment, the recommendation engine creates content records from content metadata for comparison to a user profile. The user profile is pre-programmed; however has the ability to dynamically shift toward a user's preferences as the user takes actions regarding content. Client applications are utilized to compile and present content; feedback mechanisms are utilized to enable "learning" from user activities to generate more precise recommendations as well as to "unlearn" stale preferences. Recommended content is displayed in the form of a playlist, or as a continuous stream on a virtual channel, or presented in an electronic program guide. 
	The resulting of combining references would still fail to disclose the above limitations. After a further search and a thorough examination of the present application and in light of the prior arts made of record, claims are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423. The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thuy (Tiffany) Bui/ 
Examiner, Art Unit 2153/
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153